Exhibit 10.1

FORM OF

WILLIAMS-SONOMA, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is dated as of             ,
2011, and is between Williams-Sonoma, Inc., a Delaware corporation (the
“Company”), and             (“Indemnitee”).

RECITALS

A. Indemnitee’s service to the Company substantially benefits the Company.

B. Individuals are reluctant to serve as directors or officers of corporations
or in certain other capacities unless they are provided with adequate protection
through insurance or indemnification against the risks of claims and actions
against them arising out of such service.

C. The certificate of incorporation and bylaws of the Company provide that the
Company is authorized to indemnify directors, officers, employees and other
agents of the Company to the fullest extent permitted by applicable law, and the
Company’s certificate of incorporation limits the liability for monetary damages
of directors of the Company to the fullest extent permitted by applicable law.
In addition, Indemnitee may be entitled to indemnification pursuant to the
Delaware General Corporation Law (the “DGCL”). The Company’s certificate of
incorporation, bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Company and directors, officers and
other persons with respect to indemnification.

D. Indemnitee does not regard the protection currently expressly provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection.

E. In order to induce Indemnitee to continue to provide services to the Company,
it is reasonable, prudent and necessary for the Company to contractually
obligate itself to indemnify, and to advance expenses on behalf of, Indemnitee
to the extent permitted by applicable law.

F. This Agreement is a supplement to and in furtherance of the indemnification
provided in the Company’s certificate of incorporation and bylaws, and any
resolutions adopted pursuant thereto, and this Agreement shall not be deemed a
substitute therefor, nor shall this Agreement be deemed to limit, diminish or
abrogate any rights of Indemnitee thereunder.

The parties therefore agree as follows:

1. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
if Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”) (other than an action by or in
the right of the Company to procure a judgment in its favor) by reason of the
fact that Indemnitee is or was a director, officer, employee or other agent of
the Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
Expenses (as defined below), judgments, fines, settlements and other amounts
actually and reasonably incurred by Indemnitee in connection with the Proceeding
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the best interests of the Company, and, in the case of any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful. The termination of any Proceeding by judgment, order,



--------------------------------------------------------------------------------

settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that (i) Indemnitee did not act in
good faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or (ii) Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.

2. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action by or in the right of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or other agent of the Company or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against Expenses actually
and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action if Indemnitee acted in good faith, in a manner
Indemnitee believed to be in the best interests of the Company and its
stockholders.

3. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee has been successful on the merits in defense of
any Proceeding referred to in Section 1 or 2 or in defense of any claim, issue
or matter therein, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred by Indemnitee in connection therewith.

4. Indemnification for Expenses of a Witness. To the extent that Indemnitee is,
by reason of his or her position as a director, officer, employee or agent of
the Company, a witness in any action, suit or proceeding to which Indemnitee is
not a party, he or she shall be indemnified to the extent permitted by
applicable law against all Expenses actually and reasonably incurred by him or
her or on his or her behalf in connection therewith.

5. Additional Indemnification Rights. Subject to Section 7 and any other
provision of this Agreement that prohibits, limits or conditions indemnification
by the Company, the Company agrees to indemnify Indemnitee to the fullest extent
permitted by law for any acts, omissions or transactions while acting in the
capacity of, or that are otherwise related to the fact that Indemnitee was or is
serving as, a director, officer, employee or other agent of the Company or, to
the extent Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, such other corporation, partnership, joint
venture, trust or other enterprise, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s certificate of incorporation, the Company’s bylaws or by statute. In
the event of any change, after the date of this Agreement, in any applicable
law, statute or rule that expands the right of a Delaware corporation to
indemnify a director, officer or other corporate agent beyond that currently
permitted under this Agreement, the applicable changes shall be, ipso facto,
within the purview of Indemnitee’s rights and Company’s obligations under this
Agreement, subject to the restrictions expressly set forth herein or therein. In
the event of any change in any applicable law, statute or rule that narrows the
right of a Delaware corporation to indemnify a director, officer or other
corporate agent, it is the intent of the parties hereto that the rights of the
parties in effect prior to such change shall remain in effect to the extent
permitted by applicable law.

6. Partial Indemnification. If Indemnitee is entitled under this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines, settlements or other amounts actually and reasonably incurred by
Indemnitee in connection with any Proceeding, but not, however, for the total
amount thereof, the Company shall indemnify Indemnitee for such portion of the
Expenses, judgments, fines, settlements or other amounts to which Indemnitee is
entitled in connection with each successfully resolved matter. For purposes of
this section and without limitation, the termination of any discrete claim,

 

-2-



--------------------------------------------------------------------------------

issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

7. Exceptions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):

(a) for which payment has actually been made to or on behalf of Indemnitee under
any statute, insurance policy, indemnity provision, vote or otherwise, except
with respect to any excess beyond the amount paid;

(b) initiated by Indemnitee prior to a Change in Control, , including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees, agents or other indemnitees,
unless (i) the Company’s board of directors authorized the Proceeding (or the
relevant part of the Proceeding) prior to its initiation; (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law; (iii) indemnification is required to
be made under Section 10(e); (iv) otherwise required by applicable law; or
(v) indemnification is in connection with actions or Proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other agreement or insurance policy or under the Company’s certificate of
incorporation or bylaws now or hereafter in effect relating to such Proceeding;

(c) for any acts or omissions or transactions from which a director may not be
relieved of liability as set forth in the exception to Section 102(b)(7) of the
DGCL or as to circumstances in which indemnity is expressly prohibited by
Section 317 of the DGCL;

(d) for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);

(e) for Expenses incurred by Indemnitee with respect to any action in which
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company;

(f) for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, to the extent required in
each case under the Securities Exchange Act of 1934, as amended (including any
such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), if Indemnitee is held liable therefor (including pursuant
to any settlement arrangements); or

(g) if otherwise prohibited by applicable law.

8. Advancement of Expenses. The Company shall advance, to the extent not
prohibited by law, all Expenses actually and reasonably incurred by Indemnitee
in defending any Proceeding referenced in Sections 1 or 2 prior to the final
disposition of the Proceeding (but not amounts actually paid in settlement of
any such Proceeding) upon receipt of a written request therefor (together with
documentation reasonably evidencing such Expenses). Advances shall be unsecured
and interest free and made without regard to Indemnitee’s ability to repay such
advances. Indemnitee hereby undertakes to repay such amounts advanced if it
shall be determined ultimately that Indemnitee is not entitled to be indemnified
by the Company as

 

-3-



--------------------------------------------------------------------------------

authorized hereby or by Section 145 of the DGCL. The advances to be made
hereunder shall be made as soon as reasonably practicable, but in any event no
later than 30 days, after the receipt by the Company of a written statement or
statements requesting such advances from time to time (which shall include
invoices received by Indemnitee in connection with such Expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
This Section 8 shall not apply to any claim for which indemnity is not permitted
under this Agreement or applicable law.

9. Procedures for Notification and Defense of a Claim.

(a) Notice. Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses as soon as reasonably practicable following the receipt by Indemnitee
of notice thereof. The written notification to the Company shall include, in
reasonable detail, a description of the nature of the Proceeding and the facts
underlying the Proceeding. The failure by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise, and any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights, except to the extent that such
failure or delay materially prejudices the Company.

(b) Notice to Insurers. If, at the time of the receipt of a notice of a
Proceeding pursuant to the terms hereof, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of the Proceeding to the insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all commercially-reasonable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies; provided, however, that nothing in this
subsection (b) shall relieve the Company of its obligations hereunder (or allow
the Company to delay in its performance of its obligations hereunder) to provide
indemnification for or advance any Expenses with respect to any Proceeding
referenced in Sections 1 or 2, between the time that it so notifies its insurers
and the time that its insurers actually pay any such amounts payable as a result
of any such Proceeding to the Company.

(c) Selection of Counsel. The Company shall be entitled to assume the defense of
the Proceeding at its own expense. Indemnitee agrees to consult with the Company
and to consider in good faith the advisability and appropriateness of joint
representation in the event that either the Company or other indemnitees in
addition to Indemnitee require representation in connection with any Proceeding.
The Company will not be liable to Indemnitee for any fees or expenses of
separate counsel subsequently employed by or on behalf of Indemnitee with
respect to the same Proceeding; provided, however, that (i) Indemnitee shall
have the right to employ Indemnitee’s separate counsel in any such Proceeding at
Indemnitee’s expense, and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not continue to retain counsel to defend such Proceeding, then the fees
and expenses of Indemnitee’s separate counsel will be expenses for which
Indemnitee may receive indemnification or advancement of expenses.

(d) Cooperation by Indemnitee. Indemnitee shall give the Company such
information and cooperation in connection with the Proceeding as may be
reasonably appropriate.

(e) Settlements. Indemnitee shall not settle any Proceeding (or any part
thereof) which would impose any Expense, judgment, fine, penalty or limitation
on the Company without the Company’s prior written consent, which shall not be
unreasonably withheld.

 

-4-



--------------------------------------------------------------------------------

(f) Right to Settle Proceedings. The Company shall not settle any Proceeding (or
any part thereof) which would impose any Expense, judgment, fine, penalty or
limitation on Indemnitee without Indemnitee’s prior written consent, which shall
not be unreasonably withheld.

10. Procedures upon Application for Indemnification.

(a) Notice. To obtain indemnification, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding. The Company
shall, as soon as reasonably practicable after receipt of such a request for
indemnification, advise the board of directors that Indemnitee has requested
indemnification. Any delay in providing the request will not relieve the Company
from its obligations under this Agreement.

(b) Determination. Following a written request by Indemnitee for indemnification
pursuant to Section 10(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case
by (i) a majority vote of a quorum consisting of directors who are not parties
to the Proceeding; (ii) if such a quorum of directors is not obtainable, by
Independent Legal Counsel (as defined below) in a written opinion;
(iii) approval by the stockholders in accordance with Section 153 of the DGCL,
with the shares owned by Indemnitee not being entitled to vote thereon; or
(iv) the court in which the proceeding is or was pending upon application made
by the corporation or the agent or the attorney or other person rendering
services in connection with the defense, whether or not the application by the
agent, attorney or other person is opposed by the Company; provided, however,
that if a Change in Control (as defined below) shall have occurred, by
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval will not be unreasonably withheld) in a written opinion to the
Company’s board of directors, a copy of which shall be delivered to Indemnitee.
If it is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within 30 days after such determination. Indemnitee
shall cooperate with the person, persons or entity making the determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses reasonably incurred by Indemnitee in so cooperating
with the person, persons or entity making such determination shall be borne by
the Company, to the extent permitted by applicable law.

(c) Disputes. Subject to Section 10(f), if (i) a determination is made that
Indemnitee is not entitled to indemnification under this Agreement, (ii) no
determination of entitlement to indemnification shall have been made pursuant to
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding,
(iii) payment of indemnification pursuant to this Agreement is not made
(A) within 30 days after a determination has been made that Indemnitee is
entitled to indemnification, or (B) with respect to indemnification pursuant to
Sections 3, 4 or 10(e) of this Agreement, within 30 days after receipt by the
Company of a written request therefor, (iv) advancement of Expenses is not
timely made pursuant to Section 8 or 10(e) of this Agreement, or (v) the Company
or any other person or entity takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of competent jurisdiction of his
or her entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration with respect to his or her entitlement to such indemnification or
advancement of Expenses, to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration in accordance with this Agreement.

 

-5-



--------------------------------------------------------------------------------

(d) Presumptions. Neither (i) the failure of the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Legal Counsel or stockholders to have made a determination that indemnification
of Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company,
its board of directors, any committee or subgroup of the board of directors,
Independent Legal Counsel or stockholders that Indemnitee has not met the
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct. In the event that a determination shall have been made pursuant to this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to Section 10(c) shall be conducted
in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to Section 10(c), the
Company shall, to the fullest extent not prohibited by law, have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be. The Company shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Agreement that
the procedures and presumptions in this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before such arbitrator that
the Company is bound by all the provisions of this Agreement.

(e) Expenses Incurred to Enforce this Agreement. In the event that any action is
instituted by Indemnitee under this Agreement or under any liability insurance
policies maintained by the Company to enforce or interpret any of the terms
hereof or thereof, Indemnitee shall be entitled to be indemnified for all
Expenses incurred by Indemnitee with respect to such action, regardless of
whether Indemnitee is ultimately successful in such action, unless as a part of
such action a court having jurisdiction over such action makes a final judicial
determination; provided, however, that until such final judicial determination
is made, Indemnitee shall be entitled to receive advancement of Expenses
hereunder with respect to such action. In the event of an action instituted by
or in the name of the Company under this Agreement to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be indemnified
for all Expenses incurred by Indemnitee in defense of such action (including
without limitation Expenses incurred with respect to Indemnitee’s counterclaims
and cross-claims made in such action), unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous; provided, however, that until such final judicial
determination is made, Indemnitee shall be entitled to receive advancement of
Expenses hereunder with respect to such action.

(f) Timing of Determination of Entitlement to Indemnification. Notwithstanding
anything in this Agreement to the contrary, no determination as to entitlement
to indemnification shall be required to be made prior to the final disposition
of the Proceeding.

11. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and other corporate agents or
advancing Expenses under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

12. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event

 

-6-



--------------------------------------------------------------------------------

under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
events and transactions giving rise to such Proceeding, and (ii) the relative
fault of Indemnitee and the Company (and its other directors, officers,
employees and agents) in connection with such events and transactions.

13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.

15. Directors’ and Officers’ Liability Insurance. The Company will make
commercially reasonable efforts to obtain and maintain liability insurance
applicable to directors, officers or fiduciaries in an amount determined by the
Company’s board of directors; provided, however, that nothing in this Section 15
shall relieve the Company of its obligations hereunder (or allow the Company to
delay in its performance of its obligations hereunder) to provide
indemnification for or advance any Expenses with respect to any claim. To the
extent that the Company maintains an insurance policy or policies providing
liability insurance for directors, trustees, general partners, managing members,
officers, employees, agents or fiduciaries of the Company or any other
enterprise, Indemnitee shall be covered by such policy or policies to the same
extent as the most favorably-insured persons under such policy or policies in a
comparable position.

16. Duration. The indemnification and the advancement of Expenses provided under
this Agreement will continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though subsequent thereto
Indemnitee may have ceased to serve in such capacity.

17. Services to the Company. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any other
corporation, partnership, joint venture, trust or enterprise) and Indemnitee.

18. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.

19. Nonexclusivity. The rights of indemnification and to receive advancement of
Expenses provided by this Agreement shall not be deemed exclusive of any rights
to which Indemnitee may be entitled under the Company’s certificate of
incorporation, its bylaws, any agreement, any vote of stockholders or
disinterested directors, the DGCL or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prohibit
the concurrent assertion or employment of any other right or remedy.

20. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability,

 

-7-



--------------------------------------------------------------------------------

pursuant to court order or other applicable law, to perform its obligations
under this Agreement shall not constitute a breach of this Agreement. If any
provision or provisions of this Agreement shall be held to be invalid, illegal
or unenforceable for any reason whatsoever: (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

21. Effectiveness of the Agreement. This Agreement shall be effective as of the
date set forth in the introductory sentence of this Agreement and may apply to
acts or omissions of Indemnitee that occurred prior to such date if Indemnitee
was a director, officer, employee or other agent of the Company, or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, at
the time such act or omission occurred.

22. Construction of Certain Phrases.

(a) For purposes of this Agreement, references to the “Company” shall also
include, in addition to the resulting or surviving corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that if Indemnitee is or was a director, officer, employee or agent
of such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.

(b) For purposes of this agreement, a “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities;

(ii) Change in Board Composition. During any one (1) year period (not including
any period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Company’s board of directors, and any
new directors (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in Sections
22(b)(i), 22(b)(iii) and 22(b)(iv)) whose election by the board of directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Company’s board of directors;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting

 

-8-



--------------------------------------------------------------------------------

securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;

(iv) Asset Sale. All or substantially all of the assets of the Company are sold
or disposed of in a transaction or series of related transactions;

(v) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

(vi) Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.

(c) For purposes of this Agreement, “Person” shall have the meaning as set forth
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
and shall include each member of the “group” as defined in such Sections;
provided, however, that “Person” shall exclude (i) the Company, (ii) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(d) For purposes of this Agreement, “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended; provided, however, that “Beneficial Owner” shall exclude any Person
otherwise becoming a Beneficial Owner by reason of (i) the stockholders of the
Company approving a merger of the Company with another entity or (ii) the
Company’s board of directors approving a sale of securities by the Company to
such Person.

(e) For purposes of this Agreement, references to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.

(f) For purposes of this Agreement, Indemnitee shall be deemed to have acted in
“good faith” if Indemnitee’s action is in good faith reliance or the records or
books of account of the Company, including financial statements, or on
information supplied to the Indemnitee by officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected by the
Company. The provisions of this Section 22(f) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
this Agreement.

(g) For purposes of this Agreement, “Expenses” means all reasonable direct and
indirect costs (including attorneys’ fees, retainers, court costs, transcription
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses) reasonably incurred in connection with
(i) presenting, defending,

 

-9-



--------------------------------------------------------------------------------

preparing to present or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, or (ii) establishing or
enforcing a right to indemnification under this Agreement, the Company’s
certificate of incorporation or bylaws or applicable law. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including the premium, security for and other costs relating to any
cost bond, or other appeal bond or its equivalent. For the avoidance of doubt,
Expenses, however, shall not include any judgments, fines or settlements.

(h) For purposes of Section 10 of this Agreement, “Independent Legal Counsel”
means a law firm or a lawyer that is experienced in matters of corporate law and
neither currently is, nor in the three years previous to its selection or
appointment has been, retained to represent (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceedings giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this agreement.

23. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, executors and administrators. The Company shall require
and shall cause any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the assets of the
Company, by written agreement with the Company expressly to assume and agree to
perform this Agreement in the manner and to the same extent that the Company
would be required to perform if no such succession had taken place.

24. Notice. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail or otherwise delivered by hand,
messenger or courier service addressed:

(a) if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof;
or

(b) if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at 3250 Van Ness Avenue, San Francisco, CA
94109, or at such other current address as the Company shall have furnished to
Indemnitee, with a copy (which shall not constitute notice) to Aaron J. Alter,
Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

 

-10-



--------------------------------------------------------------------------------

25. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

26. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action or proceeding instituted
under this Agreement shall be brought only in the state courts of the State of
Delaware.

27. Amendment and Waiver. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing, signed by
both parties hereto. No amendment, alteration or repeal of this Agreement shall
adversely affect any right of Indemnitee under this Agreement in respect of any
action taken or omitted by such Indemnitee in an indemnified capacity prior to
such amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.

28. Integration and Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Company’s certificate of incorporation and bylaws and applicable law.

29. Captions. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

30. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original. This Agreement may also be executed and delivered
by facsimile signature and in counterparts, each of which shall constitute an
original.

(signature page follows)

 

-11-



--------------------------------------------------------------------------------

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

 

WILLIAMS-SONOMA, INC. By:      

Name:

Title:

 

Address:   3250 Van Ness Avenue   San Francisco, CA 94109

Agreed to and accepted:

INDEMNITEE

 

(type or print name)

 

 

(signature)

 

 

(street address)

 

 

(city, state and zip code)

 

 

Signature Page to Indemnification Agreement